DETAILED ACTION

1)       Applicant’s election without traverse of invention I, drawn on claims 1-9, in the reply filed on 6/29/2021, is acknowledged.
Claims 10-17, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   2)       Claims 8, 9, are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Claim 8 recites the broad recitation “the metal salt selected from carbonates, formiates, acetates, nitrates, sulfates, bromides, and chlorides, and any combination”, 
Claim 9 recites the broad recitation “natural or modified polysaccharides, or derivatives thereof”; and the claim also recites “starch, enzymatically degraded starch, and oxidatively degraded starch, and derivatives thereof”, which is the narrower statement of the range/limitation.   
 The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 
                                                                                                                                     3)       Claims 1-9, are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Song et al. (US 2012/0083563).
Claim 1: Song discloses a finely divided, cationic, aqueous polymer dispersion.   The dispersion is obtained by a process including:
(I) solution polymerizing, in a water-miscible solvent, in the presence of a polymerization initiator, a first monomer mixture comprising:
(a) 15 to 40% by weight of a mixture of two different compounds selected from the group consisting of (a1) a (meth)acrylate selected from the group consisting of an amino group and a quaternary ammonium group, and (a2) a (meth)acrylamide selected from the group consisting of an amino group and a quaternary ammonium group,
(b) 40 to 85% by weight of an optionally substituted styrene,
(c) 0.5 to 5% by weight of an ethylenically unsaturated monomer comprising an acid group, and
(d) 0 to 20% by weight of a nonionic, ethylenically unsaturated monomer differing from (b), wherein a sum of (a)+(b)+(c)+(d) is 100% by weight ([0012]-0023], [0049]-[0053]), to obtain a cationic prepolymer; then
(II) adding water to a solution/dispersion of the prepolymer, to obtain an aqueous solution of the prepolymer; and thereafter
(III) in the aqueous solution of the prepolymer, emulsion polymerizing, in the presence of the polymerization initiator, a second monomer mixture comprising
(i)  0 to 29% by weight of an optionally substituted styrene,
(ii) 50 to 100% by weight of a C1 - to C18-(meth)acrylate,
(iii) 0 to 30% by weight of a vinyl ester of a linear or branched C1-C30-carboxylic acid and
(iv) 0 to 30% by weight of a nonionic ethylenically unsaturated monomer differing from (i), (ii) and (iii), wherein a sum of (i)+(ii)+(iii)+(iv) is 100% by weight ([0058]-[0064]), and
wherein at least one selected from the group consisting of the solution polymerizing (I) and the emulsion polymerizing (III) is performed in the presence of 0 to 10% by weight of a polymerization regulator.
The surface size may also comprise a metal salt wherein the metal has at least 3 valence electrons (claims 1-20; [0055]; [0078]). 
Song structurally discloses the invention or in the least the differences, if any, are small and would have been obvious to one skilled in the art at the time the invention was filed.
          Claim 2: the invention is disclosed per claim 1, above.   The quaternary amine is disclosed ([0042]-[0043]).
          Claim 3: the invention is disclosed per claim 1, above.  The C1-6-carboxylic acid is acetic acid ([0045], [0059], [0068]).   
          Claim 4: the invention is disclosed per claim 1, above.  The monomer component (b) and the monomer component (iv) each is a mixture of two isomeric butyl acrylates ([0045], [0059], [0067], claims 3, 11, 20).   
          Claim 5: the invention is disclosed per claim 1, above.   The monomer component (b) is tert-butyl acrylate and/or tert-butyl methacrylate ([0048], [0067], [0073]).  
          Claim 6: the invention is disclosed per claim 1, above.   The water-soluble redox system is a combination of hydrogen peroxide and at least one metal ion selected from a group consisting of cerium, manganese, and iron ([0055], [0078]).  
          Claims 7-8: the invention is disclosed per claim 1, 7, above.   The addition of iron sulfate is disclosed ([0107], [0110], [0116]).
          Claim 9: the invention is disclosed per claim 1, above.   Degraded starch is included as sizing composition [0152].

Conclusion
4)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748